Name: Commission Regulation (EC) NoÃ 2144/2004 of 16 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 17.12.2004 EN Official Journal of the European Union L 370/4 COMMISSION REGULATION (EC) No 2144/2004 of 16 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 16 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,1 204 84,0 624 182,9 999 123,3 0707 00 05 052 109,8 999 109,8 0709 90 70 052 105,4 204 68,8 999 87,1 0805 10 10, 0805 10 30, 0805 10 50 052 31,2 204 66,2 388 43,2 528 41,6 999 45,6 0805 20 10 204 58,2 999 58,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 71,7 204 43,0 464 171,7 624 95,5 999 95,5 0805 50 10 052 38,9 528 38,8 999 38,9 0808 10 20, 0808 10 50, 0808 10 90 388 92,7 400 71,8 404 97,2 720 75,6 999 84,3 0808 20 50 400 95,8 528 47,4 720 51,0 999 64,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.